                 Case 3:18-cv-07280-SK Document 1 Filed 12/05/18 Page 1 of 4



1    James C. Eschen
     California Bar No. 117010
2    55 River Street, Suite 100
     Santa Cruz, CA 95060-4567
3    Tel: (831) 458-0502
     Fax: (831) 426-0159
4    Email: Eschenlaw@cruzio.com

5    Attorney for plaintiff Cassar Industries, Inc.

6
7
8                               UNITED STATES DISTRICT COURT

9                            NORTHERN DISTRICT OF CALIFORNIA

10                                SAN JOSÉ DIVISION
                                             No. 5:18-cv-7280
11    Cassar Industries, Inc., doing
        business as FlexSweep                Complaint for Damages and Injunctive
12      Industries,                          Relief
13          Plaintiff,

14          v.

15    Horizon Global Americas, Inc.
        doing business as Cequent
16      Consumer Products,
17    The AMES Companies, Inc., doing
        business as Harper Brush
18      Works,
19          Defendants.

20          Plaintiff Cassar Industries, Inc. complains as follows:

21          1. Cassar Industries is a California corporation with its principal place of business in

22   Santa Cruz County, California.

23          2. Defendant Horizon Global Americas, Inc. is a Delaware corporation with its

24   principal place of business in Plymouth, Michigan. Horizon Global Americas is the

25   successor corporation to Laitner Brush Company and to Cequent Consumer Products,

26   Inc.

27          3. Defendant the AMES Companies, Inc. is a Delaware corporation with its principal

28   place of business in Camp Hill Pennsylvania. The AMES Companies bought Harper

                                                        1

                                    Complaint for Damages and Injunctive Relief
             Case 3:18-cv-07280-SK Document 1 Filed 12/05/18 Page 2 of 4



1    Brush Works from Horizaon Global Americas in 2018.
2        4. This court has jurisdiction of this case under Title 28, United States Code, section
3    1338.
4
5    FIRST COUNT (Contributory Trademark Infringement)
6        5. Plaintiff incorporates paragraphs 1 through 4 into this count.
7        6. In 2001, the United States Patent and Trademark Office issued patent number
8    6,279,189 to Simon Cassar for a “flexible insert with stop limits for brush broom handles”
9    that makes brush handles virtually unbreakable. Cassar assigned the patent to plaintiff.
10       7. In 2008, plaintiff began selling FlexSweep broom connectors to defendants.
11       8. After Cequent Consumer Products bought Laitner Industries, it continued to buy
12   FlexSweep broom connectors. Cequent marketed the connectors on brooms and mops
13   under the brand names Laitner, Cequent, and Harper, placing them on the following
14   products:
15             Cequent Product No.         Product
16        918                              Deck scrub brush
17        1421                             28-inch indoor broom
18        1422, 1422A                      18-inch heavy-duty broom

19        1423, 1423A                      Outdoor rough 18-inch broom
          1425A                            24-inch soft-sweeping indoor push broom
20
          1426A                            24-inch medium sweeping push broom
21
          1434, 1434A                      24-inch heavy-duty contractor-grade push broom
22
          1435, 1435A                      24-inch rough-surface push broom
23        574552A                          24-inch squeegee
24
         9. Defendants marketed their products to distributors as incorporating FlexSweep
25
     connectors, including by describing its products as “Laitner FlexSweep” brooms and
26
     squeegees and as containing “flexsweeps [sic] patented shock absorbing connector.”
27
         10. In 2013, plaintiff registered the trademark “FlexSweep” with the Patent and
28

                                                     2

                                 Complaint for Damages and Injunctive Relief
           Case 3:18-cv-07280-SK Document 1 Filed 12/05/18 Page 3 of 4



1    Trademark Office for use on brooms and mops.
2        11. In 2015, defendants stopped incorporating FlexSweep connectors into their
3    products.
4        12. Defendants neither told its distributors that their products no longer incorporated
5    FlexSweep connectors nor changed the product numbers. As a result, defendants’
6    distributors continued marketing the products as incorporating FlexSweep connectors.
7        13. The continued distribution of defendants’ brooms and squeegees as incorporating
8    FlexSweep connectors has taken advantage of plaintiff’s goodwill in the name
9    “FlexSweep.” It has injured plaintiff by depriving it of sales to persons intending to buy its
10   unbreakable connector. Defendants have caused plaintiff injury in an amount to be
11   determined at trial.
12       14. Plaintiff’s injuries are irreparable because it cannot recover the goodwill that
13   defendants have taken advantage of.
14       15. Unless this court requires defendants to notify their customers that its products do
15   not contain FlexSweep connectors, plaintiff will continue to suffer irreparable injury.
16
17   SECOND COUNT (False Description, against all defendants)
18       16. Plaintiff incorporates paragraphs 1 through 15 into this count.
19       17. After defendants stopped buying plaintiff’s connectors, they marketed their
20   brooms as having a “patented unbreakable connector.”
21       18. Defendants’ description of the new connectors is misleading. A design patent
22   protects the connectors. To the average consumer, the word “patented” connotes a
23   technological innovation, not a unique design. Defendants strengthened that connotation
24   by juxtaposing to “patented” the word “unbreakable,” suggesting that the patent concerns
25   to the connector’s unbreakable nature.
26       19. Defendants misleading description of its connectors injures plaintiff because it has
27   the only invention patent for an unbreakable connector.
28       20. Defendants’ misleading description of its connector has caused plaintiff to lose

                                                     3

                                 Complaint for Damages and Injunctive Relief
            Case 3:18-cv-07280-SK Document 1 Filed 12/05/18 Page 4 of 4



1    sales of its patented connector in an amount to be determined at trial.
2        21. Defendants’ continued use of its connector as patented will cause plaintiff
3    irreparable injury.
4
5    Wherefore, plaintiff prays judgment as follows:
6        1. Compensatory damages;
7        2. Preliminary and permanent injunctions (1) mandating that defendants inform their
8    distributors that its products no longer incorporate defendants’ connectors and (2)
9    prohibiting defendants from describing their products as containing “patented
10   unbreakable” connectors when no invention patent protects them.
11       3. Costs of suit, including reasonable attorney’s fees.
12
13    Dated: November 29, 2018
                                                      James C. Eschen
14                                                    Attorney for plaintiff Cassar Industries,
                                                      Inc.
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     4

                                 Complaint for Damages and Injunctive Relief
